COURT OF APPEAL, FIRST CIRCUIT
                                                  STATE OF LOUISIANA




RE:   Docket Number         2021 -CA -1458



Jeff Mercer, L. L. C.

                            Versus - -
                                                                      19th Judicial District Court
Austin Bridge and Road, L. P., Federal Insurance Company,            Case #:   615815
Fidelity and Deposit Company of Maryland, Travelers                   East Baton Rouge Parish
Casualty and Surety Company of America, Zurich American
Insurance Company and State of Louisiana Department of
Transporation and Development




On Application for Rehearing filed on 06/ 27/ 2022 by Jeff Mercer, L. L. C.
Rehearing )             F




Date ,-       4UL 19 2022


Rodd Naq